Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  129578                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129578
                                                                    COA: 262878
                                                                    Wayne CC: 03-010208-01
  ALFRED TANNER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 8, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2005                   _________________________________________
           l1219                                                               Clerk